The plaintiff, who at the time was 13 years of age, was a passenger in a school bus which collided with another vehicle on January 13, 1937. The collision was concededly due to the sole negligence of the defendants.
As a result of the collision the plaintiff suffered a simple fracture of her right clavicle and a laceration of her left eyelid, together with bruises about the face. She was confined to a hospital for 12 days during which period she was confined to bed for eight or nine days. She suffered pain and discomfort and was incapacitated from attending to her usual activities for about a month. Her clothing was also damaged to some extent. The laceration of her eyelid resulted in a permanent scar, which is still visible and somewhat disfiguring. The fractured clavicle healed and the only residue thereof is a thickening at the point of fracture which has caused a lump to appear under the skin between the point of her right shoulder and neck. The plaintiff also claimed that this fracture caused a drooping of her right shoulder. The evidence upon this feature satisfies the court that this drooping is due to a curvature of her spine, which condition was not caused by the accident in question.
As a result of her injuries expenses were incurred for hospital and surgical treatment of the reasonable value of two hundred and thirty-three ($233.00) dollars, and her clothing was damaged to the extent of ten ($10.00) dollars.
In view of the foregoing her total damage is assessed at fifteen hundred ($1500.00) dollars.
   Judgment may therefore be entered for the plaintiff upon the issues of the complaint and for the plaintiff to recover of the defendants fifteen hundred ($1500.00) dollars damages and costs.